                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

DENISE SZANY,                            )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      No. 2:17 CV 74
                                         )
JAIME GARCIA and                         )
CITY OF HAMMOND,                         )
                                         )
             Defendants.                 )


                                OPINION and ORDER

      On February 24, 2019, plaintiff Denise Szany filed a motion for sanctions against

defendant City of Hammond for “withholding evidence.” (DE # 157.) Two days later,

Szany filed an amended version of the same motion. (DE # 159.)

      Accordingly, the court DENIES the original motion (DE # 157) as moot.

Moreover, pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72(b),

and Local Rule 72-1, the undersigned now REFERS plaintiff’s amended motion (DE

# 159) to United States Magistrate Judge Joshua P. Kolar—who shall conduct any and

all proceedings necessary, including any necessary hearing(s)—for a REPORT and

RECOMMENDATION on the disposition of plaintiff’s motion.

                                         SO ORDERED.

      Date: February 27, 2019
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
